In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00360-CV
        ___________________________

IN THE INTEREST OF J.P. AND A. P., CHILDREN



     On Appeal from the 323rd District Court
             Tarrant County, Texas
         Trial Court No. 323-107308-18


    Before Sudderth, C.J.; Kerr and Wallach, JJ.
             Opinion by Justice Kerr
                                     OPINION

      The trial court terminated Father’s and Mother’s parental rights to their

children, J.P. (John) and A.P. (Ann).1 On appeal, Mother asserts in a single issue that

the termination judgment is void because a Michigan court had exclusive, continuing

jurisdiction over the children, and in a slight variation on Mother’s issue, Father

asserts in his sole issue that because the Texas court did not follow all statutory

procedures, it “improperly assumed jurisdiction.” Regardless of how Mother and

Father worded their respective issues, they both challenge subject-matter jurisdiction

and claim that the judgment is void. We disagree.

      Under the Uniform Child Custody Jurisdiction and Enforcement Act, the

Michigan court waived its exclusive, continuing jurisdiction—which had been

acquired by its entering earlier custody orders involving John and Ann—and the

Texas court then properly exercised modification jurisdiction. See Tex. Fam. Code

Ann. §§ 152.201–.203. We affirm the trial court’s judgment.

                                     Chronology

          • In 2009, a Michigan trial court identified Father and Mother as John’s
            biological parents and signed a judgment awarding Mother “sole legal
            and physical custody of [John].”


      1
         We refer to the parents simply as Father and Mother and to the children by
the aliases of John and Ann. See Tex. R. App. P. 9.8(b)(2) (requiring courts to use
aliases to refer to minors in parental-rights-termination cases and—if needed to
protect the minors’ identities—to also use aliases when referring to family members);
see also Tex. Fam. Code Ann. § 109.002(d).


                                          2
• In 2012, the same Michigan trial court identified Father and Mother as
  Ann’s biological parents and signed a judgment awarding Mother “sole
  legal and physical custody of [Ann].” In that judgment, the Michigan trial
  court consolidated John’s and Ann’s cases.

• In November 2016, Mother and the children moved to Texas. Father
  remained in Michigan.

• In April 2018, the Texas Department of Family and Protective Services
  filed in Texas its original petition invoking an emergency removal of
  John and Ann from Mother’s custody and seeking to terminate Father’s
  and Mother’s parental rights to both John and Ann.

• In May 2018, Father was charged in Michigan with three counts of
  delivering or manufacturing a controlled substance.

• Unrelatedly but also in May 2018, the Department filed its first amended
  termination petition. In it, the Department stated, “Continuing
  jurisdiction over the children has been established in another Court, and
  a timely transfer will be sought.” Confusingly, though, two affidavits
  dated April 2018 and submitted in support of removing the children
  contain a paragraph headed “Information to be submitted to the Court
  Pursuant to the Uniform Child Custody Jurisdiction and Enforcement
  Act” stating that the Department “does not have information of any
  proceeding concerning the child pending in a court of this or any other
  state.”

• In Mother’s July 2018 answer to the Department’s petition, she stated
  that “[t]his Court has acquired and retains continuing, exclusive
  jurisdiction of this suit and of the children the subject of this suit as a
  result of prior proceedings,” presumably referring to the Texas court’s
  initial emergency orders. Father entered a general denial.

• From May 2018 until August 2019, neither the parties nor the trial court
  addressed any jurisdictional issue.




                                3
          • On the morning of the scheduled jury trial on termination, August 20,
            2019, Mother filed a motion to dismiss for lack of jurisdiction asserting
            that the Michigan trial court had exclusive, continuing jurisdiction.2

                          The Jurisdictional Proceedings

      The trial court heard Mother’s motion to dismiss that same morning, initially

ordering a brief recess so that it and the other parties could review Mother’s motion

and so that it and the Department could make “some phone calls.”

      After the break, the trial court reported,

      So I just came off a phone call with Judge Pittman in the 14th Circuit
      Court in Michigan in Muskegon County and we conversed a little bit
      about this case, and it was -- the case in Michigan started out as a
      paternity establishment and so that’s why the Court has jurisdiction and
      gave sole conservatorship to mother, legal possession as well as physical
      possession.

              It appears that in this discussion, this mother and the child [have]
      contacts in Texas now without any significant contacts in Michigan, and
      so Judge Pittman is willing to waive jurisdiction in order for us to
      proceed because he felt like, in his words, there were concerns about the
      welfare of the child that have been moved all the way to the point of
      final trial that he didn’t want to frustrate that process, kind of giving full
      faith [to] Texas’[s] concern and child welfare laws and so what Judge
      Pittman asked is -- I did ask for a written confirmation. He did instruct
      me that he wanted our social services person or kind of a thereby
      counterpart -- kind of the District Attorney’s Office to go ahead and
      send him [an] e-mail directly stating that the child did have contacts here

      2
        Mother sought dismissal under Family Code Section 155.102: “If a court in
which a suit is filed determines that another court has continuing, exclusive
jurisdiction of the child, the court in which the suit is filed shall dismiss the suit
without prejudice.” Tex. Fam. Code Ann. § 155.102. As we will discuss, although a
Michigan court had exclusive, continuing jurisdiction when the Department filed its
petition and when Mother filed her motion, that court waived its jurisdiction under
the UCCJEA.


                                            4
      in Texas -- significant contacts here in Texas without significant contacts
      in Michigan, the mother and child, and that -- is asking the Court to
      confirm that they are willing to waive jurisdiction and so here is Judge
      Pittman’s e-mail address that he asked me to give to you and that he is
      waiting by the computer now for that e-mail so he can confirm.

      When questions arose about whether the Michigan trial judge was aware that

Father was still in Michigan,3 the trial court responded,

      I did inform the other judge that the father -- I was not aware if he was
      in Michigan or not. Those were specifically my words, that I couldn’t
      confirm that the father did not have ties there, but Judge Pittman
      reiterated that the mother had sole conservatorship of the child, like the
      father didn’t have rights and kind of based on the context of the
      conversation, it seemed like that was a significant factor for Judge
      Pittman to make the decision.

      To address this concern, the trial court asked the Department, when e-mailing

the Michigan trial court, to include certain information:

      [THE COURT:] So Judge Pittman is waiting. Okay.

      [Department’s counsel]: Yes.

      THE COURT: So -- that -- he specifically instructed for our
      governmental agency to send him an e-mail directly. So what I will want
      -- I think the key issue is, there is a previous order out of Michigan. He

      3
       Mother objected as follows:

      Judge, for the record, I’m going to make an objection under Section
      152.110, communication between the Court. First of all, I wasn’t on
      notice until I returned to the room, the District Attorney had handed
      you the phone with Judge Pittman on the line. We had a right to be a
      part of that conversation to offer facts. The father still lives in Michigan.
      I’m not sure if the Court did that. We were entitled to a record of the
      discussion you had with Judge Pittman and there’s no record. So I would
      object to those discussions.


                                            5
      does have the cause number, all right, and that the mother has sole
      conservatorship over the child. Legal and physical custody, I think is
      what their language is and that the father is currently still a Michigan
      resident. He’s incarcerated in Michigan, all right, and that we’re looking
      for that court to either waive jurisdiction or -- and how long has the
      child and Mom lived here?

      [Department’s counsel]: My understanding is --

      [Mother’s counsel]: 2017.[4]

      THE COURT: 2017. Okay. And put the date the mother and child
      moved here and with those facts, I think those are the key -- as a judge,
      those are the key issues I’m looking at; when did Mom get to my state,
      who has legal possession of the child, and what about the father who is
      not terminated, where is he a resident of.

             And so I -- that’s what I would consider. If Judge Pittman wants
      to take those facts and then make his decision on that then we can go
      forward.

      During another short break beginning at 9:24 a.m., the Department sent the e-

mail to the Michigan trial court, all the attorneys, and the Texas trial court. The

Michigan trial court responded by e-mail at 9:46 a.m. 5 When the hearing resumed at

9:54 a.m., the Texas trial court allowed Mother to present and argue her motion,

which Father joined.

      Near the hearing’s end, while ruling, the trial court read the Michigan judge’s

e-mail into the record:


      At the termination trial, Mother testified that she and the children had moved
      4

to Texas in November 2016. John’s teacher stated that John became her student in
2017 during the 2016–2017 school year.
      5
       None of these e-mails is in the record.


                                          6
      So [Mother’s counsel], regarding your Motion to Dismiss, while the
      Court will find that the State of Michigan did have continuing exclusive
      jurisdiction over this child prior to the date of this filing and even prior
      to today, the statute does allow courts to confer because the
      overwhelming interest is the best interest of the child and to ensure that
      things are done expediently and in a manner that’s consistent with what
      is best for children . . . .

             So there was a conference. There seems to be -- or at least the
      Court is unaware of any kind of timeline or requirement or restriction on
      when courts can confer and grant or waive jurisdiction [over] a child. I
      think at the time of final order, this Court would still have to have
      jurisdiction over a child, and you raise a good point in finding this
      previous [Michigan] order from 2008. There is an e-mail sent by Judge
      Pittman of [Muskegon] County, Michigan[,] which I believe has gone to
      all the parties as well as this Court that states: [Department’s counsel],
      pursuant to consultation with [the Tarrant County juvenile-district-court
      judge], this Court is satisfied that the best interest of the minor children
      and their mother, who have resided in Tarrant County since 2017, in the
      interest of justice are best served by this Court hereby declining the
      retention of jurisdiction over these parties and the now dormant
      proceedings in Case 08-241303-DP, regards the Honorable Gregory C.
      Pittman, Presiding Judge, 14th Circuit Court-Family . . . Division
      Muskegon County, Michigan.

      After some discussion about the fact that two cause numbers were involved in

the Michigan proceedings, the trial court added these comments and denied the

motion to dismiss:

      So the concern for this Court is ensuring that we have final resolution
      for the children in an expeditious manner and given the significant
      contacts with the children and the mother to the [S]tate of Texas, despite
      the Department[’s] not having looked up the [S]tate of Michigan which I
      feel like is a duty the Department has, certainly not anybody else’s, if
      anything, as to Plaintiff or the Petitioner but certainly not disregarding
      the fact that they represent the State of Texas, it is this Court’s opinion
      that jurisdictional issues are satisfied with the State of Texas[’s] obtaining
      jurisdiction over the children regarding this matter. So the Motion to
      Dismiss is denied.


                                            7
       Following a jury verdict in the Department’s favor, the trial court entered a

termination order that included the following language: “This court conferred with

the 14th Judicial Circuit Court of Muskegon Co[.], MI[,] and the judge of said court

waived jurisdiction.”

                                  Standard of Review

      Whether a court has subject-matter jurisdiction is a question of law that we

review de novo, and whether undisputed evidence of jurisdictional facts established a

trial court’s jurisdiction is also a question of law. In re T.B., 497 S.W.3d 640, 644 (Tex.

App.—Fort Worth 2016, pet. denied).

                                     The UCCJEA

      Texas has adopted the UCCJEA, which is codified in Chapter 152 of the

Family Code. See Tex. Fam. Code Ann. §§ 152.001–.317. The UCCJEA encourages

national uniformity in child-custody disputes and attempts to address problems

endemic to American families’ increasing mobility, such as

    • competing jurisdictions entering conflicting interstate child-custody orders,

    • forum shopping, and

    • the drawn out and complex child-custody legal proceedings often encountered
       by parties where multiple states are involved.

T.B., 497 S.W.3d at 644–45 (citing In re Dean, 393 S.W.3d 741, 743 (Tex. 2012) (orig.

proceeding)). In the past, state courts often modified custody each time a child moved

from one state to another, and those orders often conflicted. Dean, 393 S.W.3d at 743.


                                            8
To minimize these conflicts, the UCCJEA provides guidance on how to determine

which state has jurisdiction and, at the heart of that determination, makes the child’s

“home state” the primary factor. Id. Most states—including Michigan and Texas—

have adopted the Act. See id.; T.B., 497 S.W.3d at 645; see also Mich. Comp. Laws Ann.

§§ 722.1101–.1406 (2020); Tex. Fam. Code Ann. §§ 152.001–.317. A proceeding that

is brought to terminate parental rights falls within the UCCJEA’s definition of a

“child custody proceeding.” See Tex. Fam. Code Ann. § 152.102(4) (“The term

includes a proceeding for . . . termination of parental rights.”).

        The UCCJEA identifies four kinds of jurisdiction:

     • “Initial Child Custody Jurisdiction” (id. § 152.201);

     • “Exclusive Continuing Jurisdiction” (id. § 152.202);

     • “Jurisdiction to Modify Determination” (id. § 152.203); and

     • “Temporary Emergency Jurisdiction” (id. § 152.204).6

A.      Modifying another state’s custody determination

        A child-custody determination is a “modification” under the UCCJEA when it

“changes, replaces, supersedes, or is otherwise made after a previous determination


        In an emergency situation, the UCCJEA gives states broad powers to act first
        6

and sort out jurisdictional issues later. Id. Neither Father nor Mother challenges the
trial court’s authority to have entered emergency orders under Section 152.204, nor do
they raise an appellate issue complaining about any failure to follow the steps laid out
in Sections 152.204(c) and (d) for communicating and coordinating with the Michigan
court at the outset of this case. In any event, the record does not indicate that the trial
court knew of the Michigan orders until the morning of trial in August 2019.


                                             9
concerning the same child, whether or not it is made by the court that made the

previous determination.” See id. § 152.102(12). Because it is undisputed that a

Michigan court had entered earlier custody orders involving John and Ann, we look to

Section 152.203 to evaluate whether the Texas trial court had jurisdiction to do

something different:

       Except as otherwise provided in Section 152.204 [dealing with
       emergency jurisdiction], a court of this state [Texas] may not modify a
       child custody determination made by a court of another state [Michigan]
       unless a court of this state [Texas] has jurisdiction to make an initial
       determination under Section 152.201(a)(1) or (2) and:

          (1) the court of the other state [Michigan] determines it no longer has
          exclusive continuing jurisdiction under Section 152.202 or that a
          court of this state [Texas] would be a more convenient forum under
          Section 152.207; or

          (2) a court of this state [Texas] or a court of the other state
          [Michigan] determines that the child, the child’s parents, and any
          person acting as a parent do not presently reside in the other state
          [Michigan].
Id. § 152.203 (altering wording to apply statute to facts of this case).

       Because at the time of trial, Father still resided in Michigan, Section

152.203(2) did not apply. Thus, for the trial court here to have had modification

jurisdiction, two things must have been true:

   • a Texas court could have made an initial custody determination, and

   • the Michigan court determined that it would no longer exercise exclusive,
     continuing jurisdiction or that Texas was the more convenient forum.

       We examine each factor in turn.



                                            10
      1.     Initial child-custody jurisdiction

      As Section 152.203 provides, initial child-custody jurisdiction is a prerequisite

to modification jurisdiction, and in that regard it is not an end in itself but is rather a

conduit to an end. “Section 152.201(a) is a procedural mechanism for determining

jurisdiction.” Dean, 393 S.W.3d at 749. Under Section 152.201(a), a court may exercise

initial child-custody jurisdiction in one of four disjunctive scenarios, only the first of

which we need consider because it applies here:

       (a) Except as otherwise provided in Section 152.204 [emergency jurisdiction], a
       court of this state has jurisdiction to make an initial child custody determination
       only if:

           (1) this state is the home state of the child on the date of the
           commencement of the proceeding . . . .

Tex. Fam. Code Ann. § 152.201(a)(1); see Mich. Comp. Laws § 722.1201.

       In other words, assuming no previous custody proceeding in another state,

could a Texas court have been the first to decide a custody issue?7 The first-listed way

to answer that question “yes” is where Texas is a child’s current home state. Although

the UCCJEA has several branching paths when it comes to deciding whether

modification jurisdiction exists, our road forward is made simpler here because at the

time the Department filed this case, no one disputes that Texas was John’s and Ann’s

“home state,” which the UCCJEA defines as


      7
       The Family Code defines an “initial determination” as “the first child custody
determination concerning a particular child.” See Tex. Fam. Code Ann. § 152.102(8).


                                            11
       the state in which a child lived with a parent or a person acting as a
       parent for at least six consecutive months immediately before the
       commencement of a child custody proceeding. . . .

Tex. Fam. Code Ann. § 152.102(7).8

       The first prerequisite for the trial court here to have exercised modification

jurisdiction is thus satisfied.

       2.     The issuing court’s waiving its jurisdiction

       Under the UCCJEA, once an initial custody determination is made, the issuing

court—the Michigan court under these facts—retains “exclusive continuing

jurisdiction” over all further custody orders and proceedings. See Tex. Fam. Code

Ann. § 152.202; see also Mich. Comp. Laws § 722.1202.

       The UCCJEA gives that court the sole power to decide whether it will continue

to exercise that jurisdiction. See In re Tieri, 283 S.W.3d 889, 896 (Tex. App.—Tyler

2008) (orig. proceeding) (stating that when New Jersey had made initial custody

determination, “[o]nly a New Jersey court [could] determine that New Jersey ha[d]

lost exclusive, continuing jurisdiction based on” the child’s, or the child’s and one

parent’s, lack of significant connection with the state and based on the fact that

substantial evidence was no longer available in New Jersey “concerning the child’s

care, protection, training, and personal relationships”); Saavedra v. Schmidt, 96 S.W.3d

       A child’s home state can change as a family moves. Here, Michigan was the
       8

children’s home state when the Michigan court entered custody orders in 2009 and
2012, but the children had been living with Mother in Texas for more than six
consecutive months when the Department filed its petition.


                                          12
533, 541, 542 (Tex. App.—Austin 2002, no pet.) (noting that the “California court

retain[ed] exclusive continuing jurisdiction and [was] the only state that [could]

determine if it [would] continue to exercise that jurisdiction”; even if Texas was the

more appropriate forum, “the California court must make this determination before a

court of this state may modify the California court’s child custody determinations”).

      Because only Michigan may continue to exercise or decline to exercise its own

jurisdiction, we look to the Michigan UCCJEA exclusive-jurisdiction provision:

      722.1202 Exclusive, continuing jurisdiction

             Sec. 202. (1) Except as otherwise provided in section 204, a court
      of this state that has made a child-custody determination consistent with
      section 201 or 203 has exclusive, continuing jurisdiction over the child-
      custody determination until either of the following occurs:

                 (a) A court of this state determines that neither the child, nor
          the child and 1 parent, nor the child and a person acting as a parent
          have a significant connection with this state and that substantial
          evidence is no longer available in this state concerning the child’s
          care, protection, training, and personal relationships.

                 (b) A court of this state or a court of another state determines
          that neither the child, nor a parent of the child, nor a person acting as
          the child’s parent presently resides in this state.

            (2) A court of this state that has exclusive, continuing jurisdiction
      under this section may decline to exercise its jurisdiction if the court
      determines that it is an inconvenient forum under section 207.

             (3) A court of this state that has made a child-custody
      determination and that does not have exclusive, continuing jurisdiction
      under this section may modify that child-custody determination only if it
      has jurisdiction to make an initial child-custody determination under
      section 201.



                                           13
Mich. Comp. Laws § 722.1202 (footnotes omitted).9

      The question for our Texas trial court was whether the Michigan trial court

effectively concluded that “neither the child, nor the child and 1 parent, nor the child

and a person acting as a parent, have a significant connection with [Michigan] and that

substantial evidence is no longer available in [Michigan] concerning the child’s care,

protection, training, and personal relationships.” See Mich. Comp. Laws

§ 722.1202(1)(a); cf. Tex. Fam. Code Ann. § 152.202(a)(1). 10

      This was a question that only the Michigan court was empowered to answer,

and the UCCJEA does not prescribe any particular form or verbiage by which a court

with exclusive, continuing jurisdiction demurs to a state, like Texas, that has acquired

initial-determination jurisdiction by being a child’s home state and that could

therefore be given modification jurisdiction. We have before us only the Texas court’s

      9
        This section of the UCCJEA as adopted in Texas differs slightly. Texas’s
version has no counterpart to Section 722.1202(2), which in Michigan refers expressly
to Section 207 of the UCCJEA dealing with declining jurisdiction on the basis of the
issuing state’s being an inconvenient forum. Compare Tex. Fam. Code Ann.
§§ 152.202, .207, with Mich. Comp. Laws §§ 722.1202, .1207. The inconvenient-forum
concept is present in both states’ UCCJEA section on modification jurisdiction. See
Tex. Fam. Code Ann. § 152.203(1); see also Mich. Comp. Laws § 722.1203(a).
      10
         Another question could have been whether the Michigan court determined
that it should “decline to exercise jurisdiction” because Michigan was an
“inconvenient forum” under UCCJEA Section 207, but from the Texas judge’s
statements in the record about his discussion with his Michigan counterpart—for
example, “It appears that in this discussion, this mother and the child ha[ve] contacts
in Texas now without any significant contacts in Michigan, and so Judge Pittman is
willing to waive jurisdiction”—the Michigan court made its decision based on Section
202(1)(a) rather than 202(2)/207.


                                           14
characterization of its communications with the Michigan court and the Michigan

court’s e-mail, as it was dictated into the record:

       [P]ursuant to consultation with [the Tarrant County juvenile-district-
       court judge], this Court is satisfied that the best interest of the minor
       children and their mother, who have resided in Tarrant County since
       2017, in the interest of justice are best served by this Court hereby
       declining the retention of jurisdiction over these parties and the now
       dormant proceedings in Case 08-241303-DP, regards the Honorable
       Gregory C. Pittman, Presiding Judge, 14th Circuit Court-Family . . .
       Division Muskegon County, Michigan.

       Courts are to interpret the UCCJEA according to its purposes, which are to

promote cooperation with the courts of other states so that the state best positioned

to decide custody issues does so and to promote consistent and speedy resolution of

child-custody issues involving multiple states. T.B., 497 S.W.3d at 651. Although we

do not necessarily endorse the manner in which the two courts communicated,

requiring a formal order or the e-mail itself when the parties do not dispute what the

e-mail contained would defeat the UCCJEA’s purposes in these circumstances. Cf.,

e.g., Rainbow v. Ransom, 990 A.2d 535, 536 (Me. 2010) (concluding that Maine properly

exercised jurisdiction to modify Hawaii custody determination when Hawaii court had

informed Maine court during telephone conference that it was declining jurisdiction);

Zirkle v. Franklin, No. 282826, 2008 WL 4228282, at *1 (Mich. Ct. App. Sept. 16,

2008) (not designated for publication) (holding that letter from court of state in which

child resided implied that it had acquiesced to Michigan court’s exercising UCCJEA




                                            15
jurisdiction). The record here sufficiently shows that the Michigan court waived its

exclusive, continuing jurisdiction, as was its right.

       Put differently, despite not using the statutory language in its e-mail, the

Michigan court’s missive effectively determined that the children and Mother no

longer had a significant connection to Michigan and that Michigan no longer had

substantial evidence available concerning the children’s care, protection, training, and

personal relationships. See Mich. Comp. Laws § 722.1202(1)(a); Tex. Fam. Code Ann.

§ 152.202(a)(1). 11

       The Michigan court could and did decline to exercise its exclusive, continuing

jurisdiction under the UCCJEA. See Mich. Comp. Laws § 722.1202(1)(a); Tex. Fam.

Code Ann. § 152.202(a)(1). As a result, the Texas court could and did acquire

modification jurisdiction under Section 152.203.

B.     Father’s and Mother’s procedural complaints

       Although not framed as a separate issue on appeal, as part of their jurisdictional

attack Father and Mother also complain about the procedures by which the Texas trial

court and the Michigan court communicated and resolved the jurisdictional issue

before them, arguing a failure to comply with Section 152.110. See Tex. Fam. Code

        Although irrelevant to the purely jurisdictional issue before us, the record
       11

seems to support that determination. Father had remained in Michigan when Mother
and the children moved to Texas in November 2016, Father was currently
incarcerated in Michigan, and all the facts pertinent to the termination proceeding—
the Department’s involvement, the children’s removal, and all that followed—had
occurred in Texas.


                                             16
Ann. § 152.110. That Section of the UCCJEA addresses how courts may exchange

information:

      (a) In this section, “record” means information that is inscribed on a
      tangible medium or that is stored in an electronic or other medium and
      is retrievable in perceivable form.

      (b) A court of this state may communicate with a court in another state
      concerning a proceeding arising under this chapter.

       (c) The court may allow the parties to participate in the communication.
       If the parties are not able to participate in the communication, they must
       be given the opportunity to present facts and legal arguments before a
       decision on jurisdiction is made.

       (d) If proceedings involving the same parties are pending simultaneously
       in a court of this state and a court of another state, the court of this state
       shall inform the other court of the simultaneous proceedings. The court
       of this state shall request that the other court hold the proceeding in that
       court in abeyance until the court in this state conducts a hearing to
       determine whether the court has jurisdiction over the proceeding.

       (e) Communication between courts on schedules, calendars, court
       records, and similar matters may occur without informing the parties. A
       record need not be made of the communication.

       (f) Except as otherwise provided in Subsection (e), a record must be
       made of any communication under this section. The parties must be
       informed promptly of the communication and granted access to the
       record.
Id. § 152.110.

       Father complains that the trial court failed to comply with subsections (c) and

(f) by not allowing appellants’ counsel to be on the phone call with the Michigan court

to “present facts and legal arguments before a decision on jurisdiction [was] made,” id.




                                            17
§ 152.110(c), and by not ensuring that the Michigan court’s e-mail was put into the

record, id., § 152.110(f). Mother’s complaint on appeal is that

      [t]he phone call on the day of final trial between courts and the
      referenced e[-]mail[,] which is not a part of the record[,] falls woefully
      short of meeting the requirements of Chapter 152, Chapter 155[,] or
      Chapter 262.203. None of the parties were given the opportunity to
      present facts and legal arguments before a decision on jurisdiction was
      made; a motion to transfer was never submitted nor was there ever an
      order to transfer.

      Section 152.110 is a procedural rather than a jurisdictional statute. See J.W. v.

Tex. Dep’t of Family & Protective Servs., No. 03-19-00260-CV, 2019 WL 3922795, at

*4 (Tex. App.—Austin Aug. 20, 2019, pet. denied) (mem. op.); see also In re Cristian I.,

224 Cal. App. 4th 1088, 1099 (Cal. Ct. App. 2014).

      J.W. involved a complaint much like Father’s and Mother’s. There, in addition

to claiming noncompliance with two aspects of Section 152.204, the appellant father

argued violations of Section 152.110(c) and (f): the trial court failed to give the parties

an opportunity to present facts and arguments before a final jurisdictional decision

was made, as Subsection (c) called for, or to “make a record of the telephonic hearing

between the Nevada and Texas courts and grant the parties access to the record of

that hearing,” as the father claimed Subsection (f) required. J.W., 2019 WL 3922795,

at *3. The appellant asserted that these violations “prevented the trial court from

obtaining subject-matter jurisdiction and violated the father’s due-process rights.” Id.

The Austin court disagreed: “The father cites to no cases holding that a violation of

[Section 152.204’s and Section 152.110’s] procedural requirements prevents the trial

                                            18
court from acquiring subject-matter jurisdiction, and we have found none.” Id. at *4 &

n.3 (compiling cases holding that “the failure to comply with similar procedural

requirements in the Texas Family Code does not deprive the trial court of subject-

matter jurisdiction”). The J.W. court also noted that apart from the jurisdictional issue,

the trial court had in any event substantially complied with Section 152.110 by, among

other things, conferring with the Nevada court; providing notice to the parties of its

telephonic hearing with the Nevada court; and holding a hearing on the mother’s plea

to the jurisdiction at which the parties argued the jurisdictional issues. Id. at *4.

        Substantial compliance was similarly found by the California appellate court in

Cristian I., which J.W. cited. In Cristian I., Arizona had entered an earlier custody

order; the mother later took the child to California while the father remained in

Arizona. Cristian I., 224 Cal. App. 4th at 1092. California’s child-protection

department subsequently removed the child due to abuse by the stepfather,

proceedings that the father brought to the Arizona court’s attention. Id. at 1093–95.

Arizona then voluntarily ceded jurisdiction to California apparently without

communicating with the California court. Id. at 1095. The mother appealed the

California court’s ultimate placement of the child with his father in Arizona. Id. at

1096.

        One of the mother’s appellate arguments was that the California court lacked

subject-matter jurisdiction because it had “failed to follow the required [UCCJEA]

procedures to maintain its jurisdiction after the initial [emergency] detention order,”

                                             19
id. at 1099, including the procedures set forth in Section 3410 of the California Family

Code (California’s UCCJEA equivalent of Texas Family Code Section 152.110), id. at

1097–98. See Cal. Fam. Code § 3410 (2020). Agreeing that the proceedings were

“flawed,” the appellate court nonetheless held that they had “substantially complied

with the essential procedural requirements of the UCCJEA and [had] fully satisfied

the central goals of the act.” Cristian I., 224 Cal. App. 4th at 1099. After discussing the

procedural flaws, the court held them to have been harmless: “It is not reasonably

probable the delay and indirect method of communication had any impact on the

outcome of the case.” Id. at 1101.

      So too here. Assuming that the trial court had remedied all that Father and

Mother had pointed to as procedural deficiencies, we do not see it as “reasonably

probable” that Michigan would have retained its exclusive, continuing jurisdiction. In

any event, although we reiterate that it is not jurisdictional, we conclude that the trial

court substantially complied with Section 152.110. See J.W., 2019 WL 3922795, at *4;

see also Saavedra, 96 S.W.3d at 538 n.7 (citing Section 152.110(f) in noting that the

record “include[d] a memorandum prepared by Judge Meurer, the Texas judge,

recording the details of her conversation with [California] Commissioner Appel”).

               The interplay—or not—between Texas Family Code
                           Chapter 152 and Chapter 155

      Finally, we clarify that the parties’ references to a “transfer” under Chapter

155 would properly apply only to intrastate proceedings. As noted, part of Mother’s



                                            20
argument is that “a motion to transfer [to Michigan] was never submitted nor was

there ever an order to transfer.” 12 The Department had, it is true, pleaded that

“[c]ontinuing jurisdiction over the children has been established in another Court, and

a timely transfer will be sought.” But that language seems to be used only in a

situation where two Texas courts are involved. See, e.g., In re L.S., 557 S.W.3d 736,

738 (Tex. App.—Texarkana 2018, no pet.) (quoting Department’s petition using exact

sentence and holding final termination order void where Texas county exercising

Chapter 262 emergency jurisdiction proceeded to final order without transferring case

to other Texas county that had exclusive, continuing jurisdiction); In re Hamilton,

No. 12-13-00080-CV, 2013 WL 2456499, at *2 (Tex. App.—Tyler June 5, 2013, orig.

proceeding) (mem. op) (noting that “in cases involving motions for intrastate

transfers, the Texas Family Code specifies a scheme providing for due process. See

Tex. Fam. Code Ann. § 155.204”); In re C.C.B., No. 08-01-00353-CV,

2002 WL 31727247, at *2 (Tex. App.—El Paso Dec. 5, 2002, no pet.) (not designated

for publication) (noting that order of “transfer” to Colorado was “really a ceding of

jurisdiction under Tex. Fam. Code Ann. § 152.202” because a transfer under the

Family Code “is an intrastate action in which a Texas trial court with proper

jurisdiction sends the case to another Texas court”), disapproved on other grounds by In re

      12
        Mother’s fact statement on appeal is similar: “The record evidence does not
indicate the Petitioner, the Court[,] or any party to the lawsuit filed a Motion to
Transfer jurisdiction from Michigan. . . . The record evidence does not indicate that a
Transfer Order was entered in this case.”


                                            21
Forlenza, 140 S.W.3d 373, 378 (Tex. 2004) (orig. proceeding); see also Texas Practice

Guide for Child Protective Services Attorneys § 5: Litigation Essentials 5–7 (2016),

https://www.dfps.state.tx.us/Child_Protection/Attorneys_Guide/documents/Sectio

n_5_Litigation_Essentials.pdf (last visited Mar. 24, 2020).

      The Department-prepared Practice Guide makes clear that the interrelationship

between Chapters 155 and 262 applies solely to transfers from one court to another

within Texas:

      If there is a prior child custody order from a Texas court when DFPS
      files suit, the issue is which Texas court has jurisdiction. To find out
      whether another court has continuing, exclusive jurisdiction (CCEJ),
      after the adversary hearing DFPS must request that the vital statistics
      unit (VSU) identify any Texas court that has continuing exclusive
      jurisdiction . . . .

      If the VSU search reveals that a court of continuing, exclusive
      jurisdiction exists, the issue of which court adjudicates the case is
      determined by Texas Family Code transfer provisions . . . . While the
      general rule is that a motion for transfer by the petitioner should be filed
      with the initial pleadings, a motion for transfer can be filed at any time
      during the pendency of a DFPS case under Chapter 262.
Id. at 5 (emphasis added) (footnotes omitted) (citing Tex. Fam. Code Ann.

§§ 155.101(a), 155.201, 155.202, 262.202).

      Indeed, the record in this case contains the Texas vital-statistics department’s

May 10, 2018 confirmations that no Texas court had entered a previous judgment

regarding John or Ann: “Pursuant to [S]ection 155, Texas Family Code, you are

advised that according to the Central Record File, the above individual has not been




                                             22
the subject of a suit affecting the parent–child relationship in which a judgment was

entered on or after January 1, 1974.”

       Both Father and Mother interpret the Department’s reference to another

court’s having continuing jurisdiction and to which “a timely transfer will be sought”

as meaning the Michigan court. Father argues that there is “no question that the State

recognized that the Michigan court had continuing jurisdiction over the children as of

May 2nd, 2018 [when the Department filed its amended petition] and was on notice

that a transfer of jurisdiction would be necessary.” We find it just as likely that the

petition’s “timely transfer” sentence appeared in error, particularly in light of the

petition’s supporting affidavits stating that the Department “does not have

information of any proceeding concerning the child pending in a court of this or any

other state.”

       To the extent Father and Mother also suggest that after the full-adversary

hearing, 13 the Texas trial court should have identified the Michigan court as the court

of exclusive, continuing jurisdiction and transferred the case to Michigan, the

provisions of Chapter 262 do not support that idea. See Tex. Fam. Code Ann.

§§ 262.202–.203.


       13
         See Tex. Fam. Code Ann. § 262.201. The “full-adversary hearing” is
sometimes referred to as the “fourteen-day hearing” because it is supposed to occur
no later than the fourteenth day after the Department has taken custody of a child. Id.;
see In re Allen, 359 S.W.3d 284, 289 (Tex. App.—Texarkana 2012, orig. proceeding)
(op. on reh’g); In re E.D.L., 105 S.W.3d 679, 686 (Tex. App.—Fort Worth 2003, pet.
denied).

                                          23
       Section 262.202 provides, “If at the conclusion of the full adversary hearing the

court renders a temporary order, the governmental entity shall request identification

of a court of continuing, exclusive jurisdiction as provided by Chapter 155.” 14 Id.

§ 262.202. And Section 262.203(a) addresses transferring suits, something governed

by the “procedures provided by Chapter 155.” Id. § 262.203(a). Thus, both provisions

direct us to Chapter 155 and its intrastate applications, making them inapplicable to

Father’s and Mother’s UCCJEA jurisdictional argument.

       In any event, the UCCJEA expressly controls over any other provisions within

Title 5 of the Family Code (“The Parent–Child Relationship and the Suit Affecting

the Parent–Child Relationship”), within which Chapters 152, 155, and 262 appear. See
id. § 152.002 (“If a provision of this chapter conflicts with a provision of this title or

another statute or rule of this state and the conflict cannot be reconciled, this chapter

prevails.”).

       We overrule Father’s and Mother’s issue challenging the termination order as

being void for lack of subject-matter jurisdiction.

                                      Conclusion

       Having overruled Father’s and Mother’s contentions, we hold that the trial

court properly asserted modification jurisdiction and affirm the trial court’s judgment.


       We know from the vital-statistics-department communications that the
       14

Department had done just that, turning up nothing because only Texas records are
examined.


                                           24
                                 /s/ Elizabeth Kerr
                                 Elizabeth Kerr
                                 Justice

Delivered: March 26, 2020




                            25